Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-2, 4-16, and 18-20 are allowed.

Information Disclosure Statement
The information disclosure statement filed 06/21/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The submitted reference not in the English language is:  NPL No. 1.

Response to Applicant’s Remarks
Applicant’s claim amendments filed 03/15/2022 overcame all objections and rejections presented in the office action filed 10/27/2021.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Samad (US 5,847,952) teaches an apparatus (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) for automatically tuning a fluid temperature PID (proportional-integral-differential) controller (tuning PID controller 14 to control temperature of hot air flow in process room 16, figs.1-2 and col.2 lines 9-23) comprising: a setting circuitry (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) configured to calculate a physical property of a fluid temperature through an energy conservation equation (determining the air flow {fluid} temperature change width and a property time through the control energy equation, fig.4 and col.3 line 30), and to derive an initial value of a gain of the fluid temperature PID controller (determines proportional gain Kc and integral gain K1 for tuning PID controller 14 via line 22, fig.2 and figs.14a-b and col.2 lines 26-27) configured to control the fluid temperature from the calculated physical property of the fluid temperature (proportional gain Kc and integral gain K1 values are set with tuning PID controller 14/36 configured to control temperature of hot air flow in process room 16, {figs.1-2,7,11,15,17} with derived output ‘u’ on line 15 to control heat airflow or temperature of process space 16 based on current temperature ‘y’ on line 18 of the process room 16 and setpoint temperature yd on line 13, figs.1-2 and col.2 lines 9-23); and a tuner (automatic tuner 21/37, figs.2,7,10a-b,11-12,14a-b,15,17) configured to tune the initial value of the gain of the fluid temperature PID controller using an artificial intelligence neural network algorithm (tuning of PID proportional gain Kc and integral gain K1, figs.14a-b; tuning algorithms of tuner 21 with multilayer perceptron neural network, fig.14a; tuning algorithms implemented in tuner 21 for tuning the gains of the PID controller 14 with output controller parameters Pc consisting of proportional, integral, and derivative gains, col.5 lines 54-67, fig.10b) according to a control target (various control inputs to tuning algorithms of tuner 21 such as time to reach the setpoint, settling time, overshoot, tolerances of overshoot, col.3 lines 1-6).

Lull et al. (KR 2004-0024854) teaches of an apparatus and method for adjusting or calibrating a PID controller having a constant control loop gain (p.2) comprising: determining temperature/heat difference proportional to mass flow rate of the fluid flow (p.2), determining first-fourth gain terms (p.4-5) and provided with an inverse gain, formed by taking an inverse of a product of at least one of the first-third gain (p.5).

Thomas George (“Tuning Performance of PID Controller with Advanced Hybrid Technology”, 2017, IEEE, p. 1698-1708) teaches tuning time delays system with PID controller (title) comprising: a primary time delay function 
    PNG
    media_image1.png
    67
    162
    media_image1.png
    Greyscale
 for tuning the time delay of the PID controller (equation 2, p.1701) including a curve fitting derived from multi order degree polynomial equation (p.1702) and an iterative algorithm (fig.2 and p.1703).

However, Samad, Luu and George individually or in combination does not teach at least “wherein the tuning circuitry comprises a primary tuning circuitry configured to derive a primary gain through the artificial intelligence neural network algorithm based on a forecast model, the forecast model being a fluid temperature forecast model expressed by a tertiary time delay function, wherein the tertiary time delay function is derived by dividing a primary delay property time by three, the primary delay property time being derived from a time property which is derived by a fluid mass and a specific heat at constant pressure, a tube mass and the specific heat at constant pressure, and a fluid flow rate” or “wherein the initial value of the gain of the fluid temperature PID controller is inversely derived from a transfer function of the fluid temperature PID controller, the transfer function of the fluid temperature PID controller being composed of a primary time delay function which is derived from a time property through the energy conservation equation”.
 
Allowable Subject Matter
Claims 1-2, 4-16, and 18-20 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An apparatus for automatically tuning a fluid temperature PID (proportional-integral-differential) controller comprising: a setting circuitry configured to calculate an initial value of a gain of the fluid temperature PID controller configured to control a fluid temperature by deriving a physical property of the fluid temperature; and a tuning circuitry configured to tune the initial value of the gain of the fluid temperature PID controller using an artificial intelligence neural network algorithm according to a control target, wherein the tuning circuitry comprises a primary tuning circuitry configured to derive a primary gain through the artificial intelligence neural network algorithm based on a forecast model, the forecast model being a fluid temperature forecast model expressed by a tertiary time delay function, wherein the tertiary time delay function is derived by dividing a primary delay property time by three, the primary delay property time being derived from a time property which is derived by a fluid mass and a specific heat at constant pressure, a tube mass and the specific heat at constant pressure, and a fluid flow rate.”
The primary reason for the allowance of claim 11 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An apparatus for automatically tuning a fluid temperature PID (proportional-integral-differential) controller comprising: a setting circuitry configured to calculate a physical property of a fluid temperature through an energy conservation equation, and to derive an initial value of a gain of the fluid temperature PID controller configured to control the fluid temperature from the calculated physical property of the fluid temperature; and a tuning circuitry configured to tune the initial value of the gain of the fluid temperature PID controller using an artificial intelligence neural network algorithm according to a control target, wherein the initial value of the gain of the fluid temperature PID controller is inversely derived from a transfer function of the fluid temperature PID controller, the transfer function of the fluid temperature PID controller being composed of a primary time delay function which is derived from a time property through the energy conservation equation.”
The primary reason for the allowance of claim 15 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method for automatically tuning a fluid temperature PID (proportional-integral-differential) controller, the method comprising: calculating, by a setting circuitry, an initial value of a gain of the fluid temperature PID controller configured to control a fluid temperature by deriving a physical property of the fluid temperature; and tuning, by a tuning circuitry, the initial value of the gain of the fluid temperature PID controller using an artificial intelligence neural network algorithm according to a control target, wherein the tuning of the initial value of the gain of the fluid temperature PID controller comprises deriving, by a primary tuning circuitry of the tuning circuitry, a primary gain by tuning the initial value of the gain of the fluid temperature PID controller based on a forecast model, the forecast model being a fluid temperature forecast model expressed by a tertiary time delay function, wherein the tertiary time delay function is derived by dividing a primary delay property time by three, the primary delay property time being derived from a time property which is derived by a fluid mass and a specific heat at constant pressure, a tube mass and the specific heat at constant pressure, and a fluid flow rate through an energy conservation equation.”
Claims 2, 4-10, 12-14, 16, and 18-20 are allowed due to their dependency on claims 1, 11, or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   April 18, 2022